DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-15 are pending and have been examined in this application. 
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Claim Objections
Claims 6-7 are objected to because of the following informalities:  
Claim 6 now recites “the walls of the capture comprise” but should say –the walls of the capture chamber comprise--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over (CN 102132661 A) to Huang.
In regards to claim 1, Huang teaches a mosquito trap, comprising: a basin (Huang; 13) having walls (Huang; walls of 13), a floor surface (Huang; 11) and an upper lip (Huang; upper edge of 13); an infusion chamber (Huang; 8) comprising an area within the basin that is configured to hold a predetermined volume of liquid (Huang; see FIG 1); a capture chamber (Huang; 18), having an opening (Huang; 3) suspended above the infusion chamber (Huang; where at least half of 18 exists above the chamber 8 and is suspended by its connections to 16), the capture chamber comprising walls (Huang; 4) and a floor surface (Huang; floating ring 6), whereby a mosquito may sense the predetermined volume of liquid through the opening (Huang; where mosquitoes can detect moisture emanating from 3); a trough (Huang; 17) configured to receive soil suspended above the infusion chamber (Huang; Soil for plants 1 suspended above 8 by 16), the trough comprising a plurality of drainage holes configured to deliver water from the trough to the infusion chamber (Huang; 16 is a mesh, which has a plurality of holes).  
Huang embodiment FIGs 3-4 teach the floor (Huang; 32) having a plurality of holes (Huang; 41), whereby a mosquito may sense the predetermined volume of liquid through the plurality of holes of the floor surface (Huang; where a mosquito can enter the chamber and sense the moisture through the holes 41 in the floor 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize embodiment FIGs 3-4 with the mosquito trap, because having the plurality of smaller holes rather than one large hole would deter adult mosquitoes from potentially escaping the trap when the water level is high.
Huang fails to explicitly teach where the capture chamber has an upward-facing opening. However, it would have been obvious to one having ordinary skill in the art at the time In re Japikse, 86 USPQ 70. Additionally, this rearrangement would be advantageous because having the opening on an upper surface would ensure mosquitoes looking for a place to lay their eggs would not have difficulty finding the entrance to the planter pot.

In regards to claim 6, Huang teaches the mosquito trap of Claim 1, whereby the walls of the capture (Huang; walls 4 of 18) comprise an inner surface (Huang; surface of walls 4 open to interior of 18) and an outer surface (Huang; surface of walls 4 open to interior of 17).  
In regards to claim 7, Huang teaches the mosquito trip of Claim 6, whereby the trough (Huang; 17) comprises a first wall (Huang; same as wall 4 of 18) and a second wall (Huang; outer wall surrounding 17, see FIG 1), the first wall of the trough comprising the outer surface of the walls of the capture chamber (Huang; see FIG 1).  

In regards to claim 11, Huang teaches a method of trapping mosquitoes, comprising the steps of: providing a device comprising a basin (Huang; 13), the basin further comprising a well segment (Huang; 8) configured to hold a predetermined volume of liquid (Huang; see FIG 1); adding liquid to the well segment (Huang; Page 4 paragraph 3 of translation “water is formed in the insect breeding room and the spawning chamber by watering”); suspending a capture chamber having an opening (Huang; 3) above the well segment (Huang; see FIG 1 where at least half of 18 exists above the chamber 8 and is suspended by its connections to 16) whereby the opening allows a mosquito to sense the liquid in the well segment (Huang; where openings 3 allow mosquitoes to sense the moisture inside the pot); suspending a trough (Huang; 17) above the well segment (Huang; see FIG 1 where 17 is suspended above 8 by 16); and adding soil to the trough for supporting vegetation (Huang; page 3 paragraph 1 “the planting tank is filled with soil, the flowers and plants are set in the soil”).  
Huang fails to explicitly teach where the capture chamber has an upward-facing opening. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the openings 3 of Huang such that they are on the upper surface of 2 for mosquitoes to enter, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Additionally, this rearrangement would be advantageous because having the opening on an upper surface would ensure mosquitoes looking for a place to lay their eggs would not have difficulty finding the entrance to the planter pot.

In regards to claim 15, Huang teaches a method of adding bait to a mosquito trap, comprising the steps of: providing a device comprising a basin (Huang; 13), the basin further comprising a well segment (Huang; 8) configured to hold a predetermined volume of liquid (Huang; see FIG 1); adding liquid to the well segment (Huang; Page 4 paragraph 3 of translation “water is formed in the insect breeding room and the spawning chamber by watering”); suspending a capture chamber having an opening (Huang; 3) above the well segment (Huang; see FIG 1 where at least half of 18 exists above the chamber 8 and is suspended by its connections to 16); suspending a trough (Huang; 17) having drainage holes (Huang; mesh 16 has holes for trough 17) above the well segment (Huang; see FIG 1 where 17 is suspended above 8 by 16); adding soil to the trough for supporting vegetation (Huang; page 3 paragraph 1 “the planting tank is filled with soil, the flowers and plants are set in the soil”); adding sufficient quantities of water to the soil such that excess water and biological matter from the soil (Huang; such as Algae, see Page 4 paragraph 1 of the translation, where algae has to enter the water in order for the light to encourage algae reproduction) flows into the well segment by way of at least one of the drainage holes (Huang; Page 4 paragraph 3 of translation “water is formed in the insect breeding room and the spawning chamber by watering”), and whereby the biological matter comprises a mosquito attractant (Huang; algae is a mosquito attractant because it is a food source for mosquitoes, see Page 4 Paragraph 1 of the translation).
Huang fails to explicitly teach where the capture chamber has an upward-facing opening. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the openings 3 of Huang such that they are on the upper surface of 2 for mosquitoes to enter, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Additionally, this rearrangement would be advantageous because having the opening on an upper surface would ensure mosquitoes looking for a place to lay their eggs would not have difficulty finding the entrance to the planter pot.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over (CN 102132661 A) to Huang as applied to claim 1 above, and further in view of (US 20100218422 A1) To Eckert.
In regards to claim 2, Huang teaches the mosquito trap of Claim 1, but fails to explicitly teach whereby the trough comprises an insert configured to be seated on the basin. 
Eckert and Wexler teach whereby the trough (Eckert; inner container 14) comprises an insert configured to be seated on the basin (Eckert; 12 see FIG 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang such that the trough and capture chamber comprise an insert configured to be seated on the basin as taught by Eckert. This would make the upper part of Huang removable such that the inner basin can be easily cleaned out when no longer in use. 

In regards to claim 3, Huang as modified by Eckert and Wexler teach the mosquito trap of Claim 2, whereby the walls of capture chamber (Huang; 18) substantially form a cylinder (Huang; claim 1 of the translation) having a first open end (Huang; openings at 3) and a second end terminating in the floor surface (Huang; floating ring 6) of the capture chamber.  
In regards to claim 4, Huang as modified by Eckert and Wexler teach the mosquito trap of Claim 2, whereby the trough (Huang; 17) surrounds the capture chamber (Huang; see FIG 1).  
In regards to claim 5, Huang as modified by Eckert and Wexler teach the mosquito trap of Claim 4, whereby the trough (Huang; 17) is substantially circular in shape (Huang; Paragraph 1 Page 2 of translation, the basin having a “cylinder body” so the trough would be circular in shape).  

Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over (CN 102132661 A) to Huang as applied to claim 1 and 11 above, and further in view of (US 20060090391 A1) to Huang.
In regards to claim 8, Huang teaches the mosquito trap of Claim 1, but fails to teach it further comprising a screen adapted to cover the plurality of holes in the floor surface of the capture chamber.  
Huang’391 teaches a screen (Huang’391; mesh 3, see FIG 1 and Abstract) adapted to cover the hole in the floor surface of the capture chamber (Huang’391; mesh 3 covers the hole in its floating body/floor surface).

In regards to claim 12, Huang teaches the method of Claim 11, but fails to explicitly teach further comprising the step of inserting a screen in the capture chamber, the screen comprising a selective barrier that allows eggs to pass from the capture chamber to the well segment, but blocks live mosquitoes from passing from the infusion chamber to the capture chamber. 
Huang’391 teaches the step of inserting a screen (Huang’391; mesh 3) in the capture chamber (Huang’391; screen 3 attached to flotation body 2 placed into 1 such that it floats [0018]), the screen comprising a selective barrier that allows eggs to pass from the capture chamber to the well segment, but blocks live mosquitoes from passing from the infusion chamber to the capture chamber (Huang’391; see Abstract and [0018]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a step in Huang such that it a mesh is placed as taught by Huang’391 to cover the surface or holes in the floor of the device. It would prevent hatched adult mosquitoes from exiting the basin if the basin still had water in it (where the floating circle is not blocking 12, such as in FIG 1 or FIG 3) but could still let the smaller eggs and larvae pass through.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over (CN 102132661 A) to Huang as applied to claim 1 above, and further in view of (US 20040128903 A1) to Wexler.
In regards to claim 9, Huang teaches the mosquito trap of Claim 1, further comprising a lid (Huang; 2) to cover the capture chamber, but fails to the lid being removable.  
Wexler teaches a removeable lid (Wexler; 24, see FIG 1) configured to cover the capture chamber.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the lid of Huang removable as taught by Wexler. Doing so would provide access to the capture chamber to facilitate cleaning.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (CN 102132661 A) to Huang as applied to claim 1 above, and further in view of (US 20180177175 A1) to Tsai.
In regards to claim 10, Huang teaches the mosquito trap of Claim 1, but fails to teach an adhesive sheet having a first side comprising an adhesive substance and a second side having no adhesive substance, the adhesive sheet configured to fit within the capture chamber. 
Tsai teaches an adhesive sheet (Tsai; adhesive sheet 41, FIG 2) having at least a first side comprising an adhesive substance (Tsai; FIG 4, where the side facing inwards has adhesive), the adhesive sheet configured to fit within the capture chamber (Tsai; FIGs 2 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang such that it used an adhesive sheet inside the capture chamber as taught by Tsai. Doing so would provide a way to capture currently living mosquitoes as well as preventing the mosquitoes from reproducing.
Huang as modified by Tsai fail to explicitly teach the adhesive sheet having a second side having no adhesive substance.
However, it would have been an obvious to one having ordinary skill in the art at the time the invention was made as substitution of functional equivalent to substitute the adhesive sheet .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over (CN 102132661 A) to Huang as applied to claim 11 above, and further in view of (US 20090320367 A1) to Smith.
In regards to claim 13, Huang teaches the method of Claim 11, but fails to explicitly teach further comprising the step of planting seeds in the soil.  
Smith teaches the step of planting seeds in the soil (Smith; [0003]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to plant a seed in the soil of Huang as taught by Smith. This allows a user to utilize the mosquito trap as both a planter to hold any sort of preferred plant, as well as a mosquito trap.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over (CN 102132661 A) to Huang as applied to claim 11 above, and further in view of (US 7694455 B1) to Bowden.
In regards to claim 14, Huang teaches the method of Claim 11, but fails to explicitly teach further comprising the step of adding decaying biological matter to the liquid added to the well segment.  
Bowden teaches the step of adding decaying biological matter to the liquid added to the well segment (Bowden; Col 5 lines 17-21, the addition of dead mosquitoes becomes decaying biological matter).  
.

Response to Arguments
Applicant's arguments filed 12/08/2020 have been fully considered but they are not persuasive. 
Applicant argues that “Huang does not rely on standing water as an attractant for mosquitoes (instead it relies on light inducement). In fact, because the egg laying chamber is capped with a top cover, a mosquito flying above would not see or sense the standing water below. … In fact, Huang’s teaching of a capped chamber teaches away from the invention set forth in Claim 11.”
Examiner respectfully disagrees. Huang states “It is known that mosquitoes like to hide in flowers and grass, and female mosquitoes like to lay eggs in water covered by vegetation. According to this principle, in the present invention, the shaded and wet environment formed by planted flowers and trees becomes a habitat for flying mosquitoes, which can induce female mosquitoes to fly into the shaded spawning chamber to lay eggs.” In the translation. Huang uses the water to create a damp environment which lures the mosquitoes in to lay their eggs. Additionally, the openings 3 would provide access for mosquitoes to “sense” the damp environment to lure them in. Huang does not teach away from the invention in claim 11 (and claim 1) because the cap is not meant to prevent mosquitoes from entering or prevent them from sensing the water, it just exists as the upper surface of the chamber, where the insects can enter from the sides. Huang also does not state anywhere that the cap is required for the 

Applicant argues that “Huang does not teach or suggest such steps (steps of amended claim 15)”
Examiner respectfully disagrees, because biological matter in soil would get washed out through the holes in the barrier in order for algae to be able to grow (See interpretation of claim 15 above). An explicit purpose for Huang utilizing light is to encourage algae to grow in the water, which is appealing to mosquitoes and hatched larvae. If there were no biological components to the water, algae would not have the chance to grow, and there would be no food for the mosquitoes in the chamber.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642